UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2008 Commission file number 1-31763 KRONOS WORLDWIDE, INC. (Exact name of Registrant as specified in its charter) DELAWARE 76-0294959 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the Registrant's common stock outstanding on July 31, 2008: KRONOS WORLDWIDE, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2007; June 30, 2008 (Unaudited) 3 Condensed Consolidated Statements of Income (Unaudited) - Three and six months ended June 30, 2007 and 2008; 5 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income (Unaudited) – Six months ended June 30, 2008 6 Condensed Consolidated Statements of Cash Flows (Unaudited) - Six months ended June 30, 2007 and 2008 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosure About Market Risk 23 Item 4. Controls and Procedures 23 Part II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 6. Exhibits 25 Items 2, 3 and 5 of Part II are omitted because there is no information to report. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) ASSETS December 31, June 30, 2007 2008 (Unaudited) Current assets: Cash and cash equivalents $ 72.2 $ 17.1 Restricted cash 1.8 1.6 Accounts and other receivables 227.3 310.2 Inventories 312.8 310.6 Prepaid expenses 6.0 6.7 Deferred income taxes 1.6 1.6 Total current assets 621.7 647.8 Other assets: Investment in TiO2 manufacturing joint venture 118.5 115.6 Deferred income taxes 168.8 186.8 Other 19.5 20.8 Total other assets 306.8 323.2 Property and equipment: Land 39.7 42.3 Buildings 232.6 245.1 Equipment 1,009.8 1,077.7 Mining properties 89.7 97.8 Construction in progress 45.6 54.7 1,417.4 1,517.6 Less accumulated depreciation and amortization 890.9 958.5 Net property and equipment 526.5 559.1 Total assets $ 1,455.0 $ 1,530.1 KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In millions) LIABILITIES AND STOCKHOLDERS' EQUITY December 31, 2007 June 30, 2008 (Unaudited) Current liabilities: Current maturities of long-term debt $ 16.2 $ 23.7 Accounts payable and accrued liabilities 195.4 205.1 Income taxes 9.6 3.5 Deferred income taxes 3.3 3.5 Total current liabilities 224.5 235.8 Noncurrent liabilities: Long-term debt 590.0 658.7 Deferred income taxes 48.2 49.1 Accrued pension cost 138.3 140.4 Accrued postretirement benefit cost 11.6 11.5 Other 31.4 32.1 Total noncurrent liabilities 819.5 891.8 Stockholders' equity: Common stock .5 .5 Additional paid-in capital 1,061.7 1,061.8 Retained deficit (527.9 ) (547.0 ) Accumulated other comprehensive loss (123.3 ) (112.8 ) Total stockholders' equity 411.0 402.5 Total liabilities and stockholders’ equity $ 1,455.0 $ 1,530.1 Commitments and contingencies (Notes 7 and 10) See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share data) Three months ended Six months ended June 30, June 30, 2007 2008 2007 2008 (Unaudited) Net sales $ 342.6 $ 391.9 $ 656.6 $ 724.4 Cost of sales 279.0 332.7 522.6 608.1 Gross margin 63.6 59.2 134.0 116.3 Selling, general and administrative expense 40.7 47.0 80.1 90.3 Currency transaction gains (losses), net 2.2 (.5 ) 2.1 (2.9 ) Other operating income (expense), net (1.5 ) (2.0 ) (3.1 ) (3.7 ) Income from operations 23.6 9.7 52.9 19.4 Other income (expense): Interest income .4 .2 1.0 .6 Interest expense (9.8 ) (11.1 ) (19.3 ) (21.7 ) Income (loss) before income taxes 14.2 (1.2 ) 34.6 (1.7 ) Provision for income taxes (benefit) 14.2 (7.0 ) 21.7 (7.1 ) Net income $ - $ 5.8 $ 12.9 $ 5.4 Net income per basic and diluted shares $ - $ .12 $ .26 $ .11 Cash dividends per share $ .25 $ .25 $ .50 $ .50 Basic and diluted weighted-average shares used in the calculation of net income per share 49.0 49.0 49.0 49.0 See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME Six months ended June 30, 2008 (In millions) Additional Accumulated other Total Common stock paid-in capital Retained deficit comprehensive loss stockholders' equity Comprehensive income (Unaudited) Balance at December 31, 2007 $ .5 $ 1,061.7 $ (527.9 ) $ (123.3 ) $ 411.0 Net income - - 5.4 - 5.4 $ 5.4 Other comprehensive income, net - - - 10.5 10.5 10.5 Issuance of common stock - .1 - - .1 - Dividends - - (24.5 ) - (24.5 ) - Balance at June 30, 2008 $ .5 $ 1,061.8 $ (547.0 ) $ (112.8 ) $ 402.5 Comprehensive income $ 15.9 See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Six months ended June 30, 2007 2008 (Unaudited) Cash flows from operating activities: Net income $ 12.9 $ 5.4 Depreciation and amortization 24.0 26.7 Deferred income taxes 8.4 (7.5 ) Benefit plan expense greater (less) than cash funding: Defined benefit pension plans (.1 ) (3.6 ) Other postretirement benefits .1 .1 Distributions from (contributions to) TiO2 manufacturing joint venture (1.4 ) 2.9 Other, net 2.4 1.4 Change in assets and liabilities: Accounts and other receivables (51.8 ) (73.4 ) Inventories (.1 ) 16.6 Prepaid expenses (2.4 ) (.4 ) Accounts payable and accrued liabilities 2.9 4.3 Income taxes 7.1 (6.8 ) Accounts with affiliates (1.4 ) 3.3 Other, net (.7 ) (.4 ) Net cash used in operating activities (.1 ) (31.4 ) Cash flows from investing activities: Capital expenditures (16.6 ) (34.7 ) Change in restricted cash equivalents .3 .3 Net cash used in investing activities (16.3 ) (34.4 ) Cash flows from financing activities: Indebtedness: Borrowings 177.6 216.5 Principal payments (159.7 ) (181.6 ) Deferred financing fees - (.9 ) Dividends paid (24.5 ) (24.5 ) Net cash provided by (used in) financing activities (6.6 ) 9.5 Cash and cash equivalents - net change from: Operating, investing and financing activities (23.0 ) (56.3 ) Currency translation .6 1.2 Cash and cash equivalents at beginning of period 63.3 72.2 Cash and cash equivalents at end of period $ 40.9 $ 17.1 Supplemental disclosures: Cash paid for: Interest $ 18.5 $ 22.1 Income taxes 8.3 3.7 Accrual for capital expenditures - 5.3 See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2008 (Unaudited) Note 1 -Organization and basis of presentation: Organization –We are a majority-owned subsidiary of Valhi, Inc. (NYSE: VHI).At June 30, 2008, Valhi held approximately 59% of our outstanding common stock and NL Industries, Inc. (NYSE: NL) held an additional 36% of our common stock.Valhi owns approximately 83% of NL's outstanding common stock.
